JONES, J.
1. Where more than one county committee, each claiming to be the rightful executive committee of a political party, recommends to the state supervisor of elections, different persons for appointment as deputy state supervisor and inspector of elections, a mandatory duty is imposed upon such state supervisor by Section 4808, General Code (99 OL. 288), to notify the chairman of the state central committee of such party of such diverse recommendation. It likewise becomes the duty of the state supervisor to recognize whichever committee such state central committee certifies to be the rightful committee and to appoint the nominee of such certified- committee as a deputy state supervisor and inspector of elections.
2. The fact that such state central eommit-mittee has acted arbitrarily or upon insufficient evidence does not authorize the employment of mandamud against the secretary of state directing him to appoint a person recommended by a county executive committee which has failed to receive the recognition of such state central committee.
Writ denied.
Marshall, C. J., Robinson, Matthias, Day, Allen and Conn, JJ., concur.